IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00195-CR

RAED ALZREIQI, AKA RAED ALZREIQUI,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-1011-C2


                          MEMORANDUM OPINION


      In this matter, appellant, Raed Alzreiqi a/k/a Raed Alzreiqui, was convicted of

engaging in organized criminal activity. See TEX. PENAL CODE ANN. §§ 47.06, 71.02

(West & Supp. 2011). Douglas Henager represented appellant in the trial court and, on

May 31, 2012, filed a notice of appeal on appellant’s behalf. Subsequently, on June 18,

2012, this Court received a notice of substitution of counsel filed by E. Alan Bennett. In

this filing, Bennett informed the Court that he had been retained by appellant to handle

this appeal and that the trial court had allowed Henager to withdraw as appellant’s
counsel. However, on July 31, 2012, Bennett filed a motion to withdraw as appellant’s

counsel due to appellant’s failure to: (1) communicate with counsel; (2) pay for the

clerk’s and reporter’s records; and (3) pay the attorney’s fees required under his

contract with counsel.1

        By a per-curiam order issued on August 16, 2012, this Court granted Bennett’s

motion to withdraw. In addition, this cause was abated and remanded to the trial court

to determine the following: (1) whether appellant still desired to prosecute this appeal;

and if so (2) whether appellant is indigent and entitled to court-appointed counsel.

        In response to our August 16, 2012 order, the trial court conducted a hearing on

August 24, 2012. The supplemental reporter’s record reflects that the trial court called

appellant’s case and that the Bailiff called appellant’s name in the courthouse rotunda

three times; however, neither appellant nor any representative appeared at this hearing.

As a result, the trial court noted that appellant failed to appear, ordered his bond

forfeited, issued a judgment nisi, and ordered the issuance of a capias for appellant’s

arrest with a bond set at $250,000.2




        1  Other than Bennett’s motion to withdraw, we have received no correspondence from appellant
since he filed his notice of appeal on May 31, 2012.
         2 Included in the supplemental clerk’s record is a “Certificate of Failure to Appear” in which

Bailiff Donald Taylor averred the following:

        I CERTIFY HEREBY that on August 24, 2012 the case of RAED ALZREIQI, the
        defendant, was called by the Court for trial or other judicial proceeding requiring
        defendant’s presence, but the defendant failed to appear. The defendant’s name was
        duly and distinctly called at the door of the Courthouse and a reasonable time was given
        in which to appear, yet defendant RAED ALZREIQI came not, and wholly made default.

(Emphasis in original).

Alzreiqui v. State                                                                                 Page 2
        Under these circumstances, we conclude that the record demonstrates that

appellant does not intend to pursue this appeal. We therefore reinstate this cause on

the Court’s docket and, under our inherent authority, dismiss the cause for want of

prosecution. See Ealy v. State, 222 S.W.3d 744, 745 (Tex. App.—Waco 2007, no pet.)

(citing Peralta v. State, 82 S.W.3d 724, 725-26 (Tex. App.—Waco 2002, no pet.)); see also

Evans v. State, No. 10-09-00251-CR, 2010 Tex. App. LEXIS 546, at *3 (Tex. App.—Waco

Jan. 27, 2010, no pet.) (mem. op., not designated for publication). This cause is hereby

dismissed.



                                               AL SCOGGINS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 30, 2012
Do not publish
[CR25]




Alzreiqui v. State                                                                 Page 3